DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
3.	Claim 3 is objected to because of the following informalities:  R1, R4, R5, R6 and R7 were recited in the limitation.  Please be consistent (with subscript or without).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  What do the wavy lines represent in Formula (1)?  Can the polymer (A) and surface-treating agent (C) be the same compound?  Polymer (A) and surface-treating agent (C) have the same formula (1) in the specification.


Allowable Subject Matter

7.	Claims 1-14 will be allowed when the above objection and rejection are overcome.
8.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Nishimura et al. (US 2014/0371367).
Nishimura et al. disclose a triazine ring-containing hyperbranched polymer characterized by comprising a recurring unit structure of formula (1) below

    PNG
    media_image1.png
    124
    276
    media_image1.png
    Greyscale
and inorganic particles (claim 1, [0113]).
Thus, Nishimura et al. do not teach or fairly suggest the claimed organic-inorganic hybrid composition, comprising: a polymer having a triazine ring structure in a main chain of the polymer (A); an inorganic particulate (B); and a surface-treating agent having a triazine ring structure represented by Formula (1)(C):

    PNG
    media_image2.png
    126
    259
    media_image2.png
    Greyscale
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762